Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The RCE amendment filed on July 12, 2022 has been received and made of record. In response to RCE Non-Final Office Action mailed on April 01, 2022, applicants amended independent claims 1, 13, and 20. Dependent claims 2-12, 14-19 and 21 are maintained. Claim 22 has been added as a new dependent claim after the RCE Non-Final Office Action. Therefore, claims 1-22 are pending for consideration.
Response to Arguments

3.	Applicants’ arguments in "Remarks", filed on July 12, 2022 with respect to independent claims 1, 13 and 20 have been considered but are moot in view of new ground of rejection as necessitated by applicants’ amendment.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 4, 10, 11, 13, 14, 16, and 22 are rejected under 35 U.S.C. 103 as obvious over COPPIN et al.(US 2018/0122334 A1) (herein after COPPIN) in view of JANG et al.(US 2016/0247306 A1) (herein after JANG). 

Regarding claim 13, COPPIN teaches a device(computing device 100, display device 102, fig.1, Para-18), comprising: 

at least one processor(processor 104 or display controller 124, fig.1, Para-18, 20-21); and

a memory(memory 106 or memory 126, fig.1, Para-18, 20) including instructions that, when executed by the at least one processor(Para-18), cause the at least one processor to:
generate(Para-19, 22), during a first power state of the device (Para-22: computing device 100 may generate a resume image 142 (e.g., corresponding resume image data) for displaying by the display device 102 when powering on following a power down sequence), a data structure specifying image frames(resume images) and a respective pre-selected display time for each of the image frames(Para-29: In this example, the command from the power managing component 112 may include the various resume images, a time period for displaying each image, an order for displaying the images, etc.)(also 202, fig.2, Para-25; 302, fig.3, Para-35; 404, fig.4, Para-47; 502, 503, fig.5, Para-54)(in a broadest reasonable interpretation, image could be any image either it is resume image displayed during non-deterministic event or regular image shown during regular display);

retrieve(210, 212, fig.2; 310, fig.3; 510, 512, fig.5), during a second power state of the device and from the data structure (Para-30, 31, 55), an image frame based on the respective pre-selected display time for the image frame(Para-29) [and a current time], the second power state being different than the first power state(Para-25); and

display(216, fig.2; 316, fig.3; 516, 524, fig.5),during the third power state of the device, the retrieved image frame on a display of the device(Para-33, 42) at the pre-selected time, the third power state being different than the first and second power state(Para-42: For example, brightness controller 130 can set the brightness value of an OLED or other display, or a backlight value for a backlit LCD display for example, to a portion of a configured value or an otherwise fixed value so the resume image 142 appears dimmed, which can be interpreted as the computing device 100 being in a powered on state but not yet ready to receive and process input) and the retrieved image frame having been generated during the first power state(resume image, Para-19, 22, 41).
Nevertheless, COPPIN is not found to teach expressly the device, wherein the processor is configured to show a current time in an image frame. 


    PNG
    media_image1.png
    137
    697
    media_image1.png
    Greyscale

Fig.9D(1st Frame)

    PNG
    media_image2.png
    340
    653
    media_image2.png
    Greyscale

Fig.9E(2nd Frame)

However, JANG teaches an apparatus for controlling display device, where the processor retrieves and displays at a pre-selected display time and a current time(figs.9D&9E, Para-103, 155, 156) (final image 961, 1st frame, in fig.9D is displayed at 12:45 PM for 1 minute and the current time is 12:45 PM and in fig.9E, final image 982, the 2nd frame, is displayed at 12:46 PM and the current time is 12:46 PM. In a repetitive manner 3rd, 4th, 5th partial images would be displayed at 12:47 PM, 12:48 PM and 12:49 PM respectively).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to modify COPPIN with the teaching of JANG to include the feature in order to teach the claimed limitations. Such a combination is desirable because it provides an apparatus for controlling a display to minimize unnecessary wakeup by using existing resources of a displayed image.

Regarding claim 14, COPPIN as modified by JANG teaches the device of claim 13, wherein the first power state corresponds to activating a user space of the device(208, fig.2; 304, fig.3, COPPIN), the user space corresponding to system memory(memory, Para-19, 28-29, 36-37, COPPIN; memory 130, fig.1, Para-35, 50, 90, JANG) allocated to running an application on the device (displaying image on display device).

Regarding claim 16, COPPIN as modified by JANG teaches the device of claim 14, wherein during the generating, the display displays a static image frame(Para-37, COPPIN; Para-92, JANG).

Claim 1 is rejected for the same reason as mentioned in the rejection of claim 13, since both claims recite identical claim limitations in different format. The additional claim limitations, “an entirety of the retrieved image frame having been generated during the first power state” are also disclosed by COPPIN in Para-21/22.

Claim 2 is rejected for the same reason as mentioned in the rejection of claim 14, since both claims recite identical claim limitations in different formats.


Claim 4 is rejected for the same reason as mentioned in the rejection of claim 16, since both claims recite identical claim limitations in different formats.

Regarding claim 10, COPPIN as modified by JANG teaches the method of claim 1, wherein the image frames are specified by the data structure based on at least one of glyphs or animation descriptors for compositing images(fig.9E, Para-158, JANG).

Regarding claim 11, COPPIN as modified by JANG teaches the method of claim 1, wherein the image frames correspond to at least one of clock hands or watch applications (figs.9B-9F, JANG).


Regarding claim 22, COPPIN as modified by JANG teaches                                                                                                                                                                     the method of claim 1, wherein the scheduled display time comprises a scheduled time of day(figs.9D&9E, JANG).

8.	Claims 3, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over COPPIN et al.(US 2018/0122334 A1) in view of JANG et al.(US 2016/0247306 A1) and further in view of GU et al.(US 2014/0051478 A1)(herein after GU).

Regarding claim 15, COPPIN as modified by JANG teaches the device of claim 14, wherein the first power state further corresponds to activating an application(image generating application; power management application, COPPIN) on the device but fails to disclose particularly an activation of clock application.

However, GU teaches a device for operating mobile terminal alarm clock under shutdown condition, wherein the first power state(shutdown condition, turned off state) further corresponds to activating a clock application(clock) on the device(Para-16, 35).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified COPPIN further with the teaching of GU to include the feature in order to provide a mobile electronic device capable of actuating an alarm clock when a mobile terminal is not in operating condition/turning off condition. 

Claim 3 is rejected for the same reason as mentioned in the rejection of claim 15, since both claims recite identical claim limitations in different format.

9.	Claims 5-8, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over COPPIN et al.(US 2018/0122334 A1) in view of JANG et al.(US 2016/0247306 A1) and further in view of BAE et al.(US 2018/0204303 A1) (herein after BAE).

Regarding claim 17, COPPIN as modified by JANG is not found to expressly teach the device of claim 14, wherein the second power state corresponds to activating a display driver of the device, the display driver providing an interface between the processor and the display and the display driver being separate from the display.

However, BAE teaches an electronic device having display driver integrated circuit, wherein the second power state (sleep mode of processor, at sleep mode, only DDI 100 selects/ retrieves image from GRAM 110 for a specified area of display panel; also Para-54) corresponds to activating a display driver of the device(at sleep mode only display driving IC DDI 100 select display data from GRAM 110, figs.4,5,7,9)(Para 147-152), the display driver(display driving IC 100, fig.2) providing an interface between the processor(300, 400, 500, 600, fig.2) and the display(display panel 200, fig.2) and the display driver being separate from the display(as seen from the fig.2, display driver IC 100 is separate from the display panel 200).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified COPPIN further with the teaching of BAE to include the feature in order to provide a display device that outputs a selected part of video data stored in GRAM in a display panel and maintains sleep mode of processor after doing production process of the video data without performing an engage process during operation of the display driving circuit video data in the GRAM.

Regarding claim 18, COPPIN as modified by JANG and BAE teaches the device of claim 17, wherein the retrieving is performed by the display driver(DDI 100, 100a-100b, figs.2,3A&B, BAE), and
wherein the display driver(DDI, BAE)is configured to provide, via frame buffer, the retrieved image frame to the display of the device for display(figs.3A&3B, BAE)(any one of components at figs.3A&3B considered as frame buffer).
Regarding claim 19, COPPIN as modified by JANG and BAE teaches the device of claim 18, wherein the third power state(Para-42, COPPIN: For example, brightness controller 130 can set the brightness value of an OLED or other display, or a backlight value for a backlit LCD display for example, to a portion of a configured value or an otherwise fixed value so the resume image 142 appears dimmed, which can be interpreted as the computing device 100 being in a powered on state but not yet ready to receive and process input) to displaying most recent image data, the most recent image data(the image data displayed in display is regarded as most recent image as no definition of recent image data is given in the claim) corresponding to the retrieved image frame(resume image 142, COPPIN; figs.6B, 8B, &10, and related text, BAE).

Claim 20 is rejected for the same reason as mentioned in the rejection of claims 13, 14(disclosed by COPPIN), and 17 since claim 20 recites claim limitations cited in claims 13, 14, and 17 in different formats.

Regarding claim 21, COPPIN as modified by JANG and BAE teaches the computer program product of claim 20, wherein an entirety of the retrieved image frame having been generated during the first power state(Para-21/22, COPPIN).

Claim 5 is rejected for the same reason as mentioned in the rejection of claim 17, since both claims recite identical claim limitations in different formats.

Claim 6 is rejected for the same reason as mentioned in the rejection of claim 18, since both claims recite identical claim limitations in different formats.

Claim 7 is rejected for the same reason as mentioned in the rejection of claim 19, since both claims recite identical claim limitations in different formats.

Regarding claim 8, COPPIN as modified by JANG and BAE teaches the method of claim 7, wherein the display is configured to obtain the retrieved image frame from a framebuffer(memory, 212, fig.2, COPPIN; GRAM 110, fig.2, BAE).

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over COPPIN et al.(US 2018/0122334 A1) in view of JANG et al.(US 2016/0247306 A1)and further in view of ARTAMONOV et al.(US 2015/01 54732 A1) (herein after ARTAMONOV).

Regarding claim 9, COPPIN as modified by JANG is not found to teach expressly the method of claim 1, wherein the device implements a virtual memory configured to re-map to a portion of physical memory corresponding to part of an image frame that does not change between display times.

However, ARTAMONOV teaches a computing system, wherein the device implements a virtual memory configured to re-map to a portion of physical memory corresponding to part of an image frame(figs.3C-5, and related text) that does not change between display times(Para-50, 57).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified COPPIN further with the teaching of ARTAMONOV to include the feature in order to provide a computing system that reduces processing burden on those other hardware units in situations where more than memory buffer limit number of memory buffers are available for display controller.

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over COPPIN et al.(US 2018/0122334 A1) in view of JANG et al.(US 2016/0247306 A1) and further in view of Spence et al.(US 2017/03 52325 A1) (herein after Spence).

Regarding claim 12, COPPIN as modified by JANG is not found to teach expressly the method of claim 1, wherein the data structure comprises two queues of image frames with respective display times each of the two queues corresponding to a respective display layer.

However, Spence a method for controlling display performance, wherein the data structure comprises two queues of image frames with respective display times each of the two queues corresponding to a respective display layer(Para-45, 46, 60, 63, 64, 76).

Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the application, to have modified COPPIN further with the teaching of Spence to include the feature in order to provide a method that enables improving visual quality provided by higher display refresh rates while balancing additional energy requirements of increased refresh rates.

Conclusion

12.	Applicants’ amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Note

13. The Examiner cites particular figures, paragraphs, columns and line numbers in the references, as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicants fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the references or as disclosed by the Examiner.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692